Title: To James Madison from Richard M. Johnson, 11 October 1814
From: Johnson, Richard M.
To: Madison, James


        
          Dr. Sir
          City of Washington 11th Oct 1814
        
        I have several times mention’d Joseph Ficklin for some commercial situation if convenient—I enclose the letter of Mr. Tarant a popular & eminent Baptist Preacher as a sample of the sentiment in relation to your message &c. I should be extremely pleased, if he could be appointed a chaplin in the army. He would soon discover great merit for some situation more important. I am very much distressed at the situation of the Contractors for Jacksons district including Orleans. Messrs. Ward & Taylor are men of great punctuality & great industry, & of immense credit. But they have become alarmed at the inability of the Govt. to pay their Bills. At least 40,000 dols. remain unpaid & all accepted but for want of payment will soon be protested which would ruin the contractors & injure their credit. The army can do without pay, but they must eat & at this crisis of our affairs near orleans if the army is not fed, the effects will be serious. Mr. Ward is now with me & I have prevented him from writing to his Partner to stop purchasing provisions & from advising the war department that they must give up the Contract. If any thing can be done, it would be a grateful thing to my mind. I know the embarised situation of the Treasury & only mention this matter before the case is desperate. I do not know whether the remidy is in the power of the Govt. but I do not think Mr. Ward has had an opportunity of making Col. Munroe acquainted with the situation of the district, he has been so much engaged & so recently in his office, that it cannot be expected it should be otherwise. If it be not in the power of the Govt. to extend the remidy, the contractors will have to

fail & give up the contract. I feel more on this subject because at the request of the war department I authorised Mr Wards name to be put into the Contract on account of his ability to aid the Supply of that army. If I have troubled you in a case not proper to trouble you with please to excuse me. To morrow Mr. Ward will again call on Col Munroe or yourself. Yours sincerely
        
          Rh: M: Johnson
        
      